DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 7/31/2020. It is noted, however, that applicant has not filed a certified copy of the application as required by 37 CFR 1.55.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 8-11 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basavaraj, et al. (US Pre Grant Publication No. 2021/0281515) in view of Gourlay, et al. (US Pre Grant Publication No. 2014/0280846) and Shina, et al. (US Pre Grant Publication No. 2008/0186962 A1).

Regarding claims 1, 10 and 17 Basavaraj discloses a method comprising, a controller comprising a processor (fig. 9, element 910), and a machine-readable medium storing instructions (Fig. 9, elements 930, 925)  that, when executed by the processor, cause the processor to and a non-transitory machine-readable storage medium comprising instructions (Fig. 9, elements 930, 925), the instructions executable by a processor to:

a. receive/receiving, by a switch anchor controller, a request for a multicast group from an associated network DCN in a multicast-capable network comprising a cluster of controllers. (The system of Basavaraj discloses a system with a cluster of multiple controllers present in different devices for controlling the switching, routing and processing in the datacenter [fig. 2 – note managed forwarding elements [“MFEs”] MFEs are present in 217-219, 230 and 235, forming the cluster of controllers] [paragraph 0023, 0030, 0031 – MFEs implement routing and switching processes]. In relevant part the MFEs in the host devices [fig. 2, elements 240 and 245] are anchor switch controllers that act determine which of the SRs/gateway switches [fig. 2, elements 217-219] are anchored to/designated [paragraphs 0031-0032, 0035-0037, 0044 – see also (c), infra] and which also perform logical switching for the network [paragraph 0031 – the MFEs may implement high tier network switching for forwarding in the network]. The MFE/switch anchor controller receive a request for a multicast group from the DCN/client device [paragraphs 0003, 0024, 0040].)

b. wherein multicast groups in the multicast-capable network are distributed among controllers of the cluster in a manner that avoids duplicate multicast groups among the controllers, (Basavaraj further discloses that the MFEs of the hosts [fig. 2, elements 220, 225, 240 and 245] will distribute multicast flows evenly between the different controllers/SRs [fig. 2, elements 205-215] in the network/cluster using a hashing scheme that will distribute each multicast group to only a single controller based on the multicast address [paragraphs 0031-0032, 0035-0037].)

c. In response to the request, selecting, by the switch anchor controller, a non-anchor controller in the cluster of controllers to serve the multicast group to the associated network switch; and (Basavaraj further discloses that each anchor controller/host MFE [fig. 2, elements 220, 225, 240 and 245] selects one of the different controllers/SRs that is not an anchor/host MFE [fig. 2, elements 205-215] in the network/cluster using a hashing scheme that will distribute each multicast group to only a single controller based on the multicast address by selecting one of the non-anchor controllers to be the designated router for the multicast group [paragraphs 0031-0032, 0035-0037, 0044].)

Basavaraj fails to disclose that the DCN can have an associated switch running a discovery protocol such that the request for a multicast controller is received from an associated network switch and such that the associated network switch registers to the switch anchor controller in the multicast-capable network. In the same field of endeavor, Gourlay discloses the DCN can have an associated switch running a discovery protocol such that the request for a multicast controller is received from an associated network switch and such that the associated network switch registers to the switch anchor controller in the multicast-capable network (The system of Gourlay discloses that a virtual machine server may have a local VIRT switch for performing switching between attached local machines [fig. 6, element 620] which connects to a network element [i.e. switch- paragraph 0032] and registers with the network element/switch [paragraphs 0071-0075 – virtual switch registers with the network element].)
Therefore, since the system of Gourlay discloses the use of a local VIRT switch that registers with an attached switch device, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the local VIRT of Gourlay with the system of Basavaraj by having a local VIRT switch at the host connect to and register with the higher layer switch in the MFE of the host of Gourlay such that the MFE/switch anchor controller receives the request from the attached VM from the VIRT switch. The motive to combine is to allow for local switching and to further improve security at the local and higher layer switch using registration. 
	Basavaraj as modified by Gourlay fails to disclose providing, by the switch anchor controller, information related to the non-anchor controller to the associated network switch, wherein in response to the information a specific multicast tunnel is created between the associated network switch and the non-anchor controller to transfer multicast traffic related to the multicast group. In the same field of endeavor, Shina discloses providing, by the switch anchor controller, information related to the non-anchor controller to the associated network switch, wherein in response to the information a specific multicast tunnel is created between the associated network switch and the non-anchor controller to transfer multicast traffic related to the multicast group. (The system of Shina discloses that a central controller used for multicast control provides information as to the source of a multicast flow to an associated network switch so the associated switch may establish a tunnel for reception of the multicast [paragraph 0040 – the central controller sends control information to a network switch designating the source and causing the associated network switch to create a tunnel with the source [note that in paragraph 0040 the endpoint of the tunnel is the wireless access point, but in fig. 5 and paragraph 0050 it is shown that it could instead be an associated network switch]]. The central controller acts as the anchor controller in the system of Basavaraj as modified by Gourlay as it is responsible for processing and implementing the join messages of the attached devices [paragraphs 0040, 0027].)
	Therefore, since the system of Shina discloses an anchor controller is also responsible for sending a message to an associated network switch for establishment of a multicast tunnel, it would have been obvious to a person of ordinary skill in the art at the time of the invention combine the anchor controller tunnel establishment of Shina with the system of Basavaraj as modified by Gourlay by having the anchor controller of Basavaraj as modified by Gourlay also implement a function for establishing a tunnel for forwarding the multicast to the associated switch by sending a message to the associated switch causing it to establish the multicast tunnel, as taught by Gourlay and where the source of the multicast tunnel is the selected non-anchor controller, as taught by Basavaraj as modified by Gourlay. The motive to combine is to improve security and allow assignment of specific QoS requirements by implementing a tunnel for the multicast flow. 
	 Regarding claims 8 and 18 Basavaraj as modified by Gourlay discloses one or more of the controllers in the cluster of controllers act as a switch anchor controller for a respective network switch. (As discussed in the rejection independent claims 1 and 10, supra, the switch anchor controllers act as anchor controllers and are uniquely associated with and act as an anchor controller for requests from one or more DCNs [see fig. 2, elements 240, 245, 230, 235; for example, MFE/switch anchor controller 240 is uniquely associated with DCN 230] they retain this function when the associated local VRT switch is implemented for the DCN in the combination with Gourlay [see the rejection of claims 1 and 10, supra] and are therefore also act as a controller for the uniquely associated network respective network switch of the associated DCN).
	 Regarding claims 9 and 19, Basavaraj as previously modified by Gourlay fails to disclose generic multicast traffic is transferred between the associated network switch and the switch anchor controller through a generic tunnel. In the same field of endeavor, another portion of Gourlay discloses multicast traffic is transferred between the associated network switch and the switch anchor controller through a generic tunnel. (Gourlay discloses that non-generic traffic with security requirements is sent in an encrypted tunnel, but generic public traffic is sent in a non-encrypted tunnel [paragraph 0031].)
	Therefore, since another portion of Gourlay suggests the use of generic tunnels for generic multicast traffic, it would have bee obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the generic tunnels of Gourlay with the system of Basavaraj as previously modified by Gourlay by implementing a generic non-encrypted tunnel for generic traffic that is not encrypted. The motive to combine is to reduce overhead by not performing encryption for generic traffic that does not require it. 
Regarding claim 11, Basavaraj discloses the multicast groups among the controllers is based on a criterion (Basavaraj discloses that the criterion of multicast address is used to distribute the multicast groups [paragraphs 031-0032, 0035-0037].)
	Regarding claims 20, Basavaraj discloses the request for the multicast group originates from a client device (The MFE/switch anchor controller receive a request for a multicast group from the DCN/client device [paragraphs 0003, 0024, 0040].)

Allowable Subject Matter

Claims 2-7 and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 2 and 14, the prior art fails to teach, suggest or disclose selecting includes selecting the non-anchor controller based on a/the criterion includes a priority of traffic associated with the multicast group. That is, although load balancing distribution including the selection of a particular load balanced server based on traffic priority is known in the art, no examples of this could be located with respect to choosing a particular controller for multicast flows. Furthermore, given the number and type of combinations already made, it was determined that the further modification of the system of Basavaraj as modified by Gourlay and Shia with generic art related to load balancing distribution based on flow priority was deemed to be beyond the skill of a person of ordinary skill in the art at the time of the invention as it would constitute hindsight reconstruction of the claimed invention. Therefore, the prior art fails to teach, suggest or disclose all elements of the claimed invention. 
Regarding claims 3 and 12, the prior art fails to teach, suggest or disclose selecting includes selecting the non-anchor controller based on/the criterion includes at least one of a processing capacity, memory, and availability of link bandwidth on the controller. That is, although load balancing distribution including the selection of a particular load balanced server based available processing capacity, memory and link bandwith is known in the art, no examples of this could be located with respect to choosing a particular controller for multicast flows. Furthermore, given the number and type of combinations already made, it was determined that the further modification of the system of Basavaraj as modified by Gourlay and Shia with generic art related to load balancing distribution based on processing capacity, memory or bandwidth was deemed to be beyond the skill of a person of ordinary skill in the art at the time of the invention as it would constitute hindsight reconstruction of the claimed invention. Therefore, the prior art fails to teach, suggest or disclose all elements of the claimed invention. 
Regarding claims 4 and 13, the prior art fails to teach, suggest or disclose selecting includes selecting the non-anchor controller based on/the criterion includes packet loss data identified for previous multicast streams on the non-anchor controller. That is, although load balancing distribution including the selection of a particular load balanced server based on a packet loss history is known in the art, no examples of this could be located with respect to choosing a particular controller for multicast flows. Furthermore, given the number and type of combinations already made, it was determined that the further modification of the system of Basavaraj as modified by Gourlay and Shia with generic art related to load balancing distribution based on packet loss was deemed to be beyond the skill of a person of ordinary skill in the art at the time of the invention as it would constitute hindsight reconstruction of the claimed invention. Therefore, the prior art fails to teach, suggest or disclose all elements of the claimed invention. 
	Regarding claims 5, 6 and 15, the prior art fails to teach, suggest or disclose the distribution of the multicast groups among the controllers is based on a criterion including/the criterion includes a type of the requested multicast group or selecting includes selecting the non-anchor controller based on a type of the multicast group. That is, no art teaching this element could be located. Furthermore, even if such art existed, it would be beyond the skill of a person of ordinary skill in the art at the time of the invention to combine it with the system of Basavaraj as modified by Gourlay and Shia, in view of the number and type of combinations already made. Therefore, the prior art fails to teach, suggest or disclose all elements of the claimed invention.
Regarding claims 7 and 16, the prior art fails to teach, suggest or disclose selecting includes selecting the non-anchor controller based on/the criterion includes a security entity score of the controller, wherein the security entity score is at least based on a number of unsecured ports and high-risk security events previously detected on the non-anchor controller. That is, no art teaching this element could be located. Furthermore, even if such art existed, it would be beyond the skill of a person of ordinary skill in the art at the time of the invention to combine it with the system of Basavaraj as modified by Gourlay and Shia, in view of the number and type of combinations already made. Therefore, the prior art fails to teach, suggest or disclose all elements of the claimed invention.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

a. Dynamic Segmentation 2.0 (Author Unknown, Dynamic Segmentation 2.0, pages 1-27, 24 September 2019) – disclosing dynamic segmentation with version 1.0 utilizing a switch anchor controller establishing a multicast tunnel with a downstream switch (page 17)

b. Xiong, et al. (US Pre Grant Publication No. 2020/0260125 A1) – disclosing selection and load balancing of a streaming media server

c. Meng, et al. (US Pre Grant Publication No. 2020/0228356 A1) – disclosing on demand multicast router creation

d. Zuo, et al (US Pre Grant Publication No. 2017/0310588 A1) – disclosing a SDN control device used to instantiate a multicast network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M CRUTCHFIELD/               Primary Examiner, Art Unit 2466